Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered September 2, 1999, which, upon confirmation of a Referee’s report finding, after a hearing, that plaintiffs had repeatedly and willfully failed to comply with their discovery obligations, dismissed plaintiffs’ complaint, unanimously affirmed, with costs.
After full consideration of plaintiffs’ contentions in opposition to defendant’s motion to confirm the Referee’s report, the report was properly confirmed since it was amply supported by the record (see, Muhlstock v Cole, 245 AD2d 55, 58), and, in light of the clear proof of plaintiffs’ willful noncompliance with their discovery obligations, the dismissal of their complaint was a proper exercise of the motion court’s discretion (see, e.g., Ciao Europa v Silver Autumn Hotel Corp., 270 AD2d 2). Concur — Williams, J. P., Tom, Lerner, Andrias and Friedman, JJ.